ukmattersrdfinalsettl_image1.gif [ukmattersrdfinalsettl_image1.gif]EXHIBIT 10.1


 


 
DATED 14th SEPTEMBER
2018









(1) NEWELL RUBBERMAID GLOBAL LIMITED


‑ and ‑


(2) RICHARD DAVIES












 


SETTLEMENT AGREEMENT




 



WITHOUT PREJUDICE AND SUBJECT TO CONTRACT










 
 
 
 




--------------------------------------------------------------------------------






CONTENTS


1.
DEFINITIONS AND INTERPRETATION
2
2.
TERMINATION DATE, OUTSTANDING SALARY AND HOLIDAY PAY
2
3.
PAYMENT IN LIEU
3
4.
SEVERANCE PAYMENT, CONTINUING BENEFITS, OUTPLACEMENT AND LEGAL FEES
3
5.
EQUITY
4
6.
ANNUAL BONUS & MANAGEMENT INCENTIVE PLAN
5
7.
WARRANTIES
5
8.
TAX LIABILITY
5
9.
CONFIDENTIALITY
7
10.
POST‑TERMINATION RESTRICTIONS
8
11.
COMPANY PROPERTY
8
12.
CLAIMS BY AND AGAINST THE COMPANY
8
13.
ENTIRE AGREEMENT
11
14.
THIRD PARTY RIGHTS
12
15.
GOVERNING LAW AND JURISDICTION
12
16.
COUNTERPARTS
12
17.
MISCELLANEOUS
12






THIS AGREEMENT is made on September 14, 2018
BETWEEN:
(1)
NEWELL RUBBERMAID GLOBAL LIMITED (company number 02449463) whose registered
office is at Halifax Avenue, Fradley Park, Lichfield, Staffordshire, WS13 8SS
("Company"); and

(2)
RICHARD DAVIES of 8 Berkeley Rd, Barnes, London SW13 9LZ ("Employee").

BACKGROUND:
A
The Employee is employed under the terms of the Contract of Employment.

B
The Employee's employment with the Company will terminate on the Termination
Date by reason of mutual consent as a result of a reorganisation.

IT IS AGREED:





--------------------------------------------------------------------------------






1.
DEFINITIONS AND INTERPRETATION

"Additional Tax" means further income tax, employee's national insurance
contributions, interest and/or penalties thereon arising in respect of the
payments made and benefits provided under this agreement, other than the income
tax deducted under clauses 2, 3 or 4;
"Associated Company" means a company which is an "associated employer" under
section 231 of the Employment Rights Act 1996 or a company in which the Company
or any Holding Company or Subsidiary is directly or indirectly beneficially
interested in 10% (ten per cent) or more of that company's issued ordinary share
capital;
"Board" means the board of directors of the Company from time to time;
"Contract of Employment" means the agreement between the Employee and the
Company dated 9 October 2015;
"Holding Company" and "Subsidiary" have the meanings defined by section 1159 of
the Companies Act 2006 (or any statutory modification or re‑enactment of that
Act) but for the purposes of section 1159(1) Companies Act 2006 a company shall
be treated as a member of another if any shares in that other company are
registered in the name of (i) a person by way of security (where the company has
provided the security); or (ii) a person as nominee for the company;
"Payment Date" means 30 days from the later of:
a)
the date of receipt by the Company of a copy of this agreement signed by the
Employee and the independent adviser's certificate as required by clause 12.4 of
this agreement; and

b)
the Termination Date, provided that that the Employee has complied with
clause 12 of this agreement prior to such date; and

"Pension Scheme" means the Newell Rubbermaid Global Limited Pension Scheme.
The Company is entering into this agreement for itself and as agent and trustee
for all its Associated Companies and is duly authorised to do so.
References to any legislation shall be construed as references to legislation as
from time to time amended, re‑enacted or consolidated.

2.
TERMINATION DATE, OUTSTANDING SALARY AND HOLIDAY PAY

2.1
The Employee's employment terminated on 30 June 2018 ("Termination Date").

2.2
On or before the Payment Date the Company will pay to the Employee any
outstanding basic salary and accrued but untaken holiday pay (such accrued but
untaken holiday pay being £37,412 ) calculated to the Termination Date, subject
to any statutory deductions including tax and national insurance contributions.

2.3
The Employee shall submit any expenses claims in accordance with the Company's
expenses policy within 14 days of the Termination Date and the Company shall
reimburse the Employee for any expenses properly incurred prior to the
Termination Date in the usual way.




--------------------------------------------------------------------------------

2



--------------------------------------------------------------------------------






3.
PAYMENT IN LIEU

On or before the Payment Date the Company will pay to the Employee pursuant to
the Notice clause of the Contract of Employment the sum of £158,333.33 as
payment in lieu of basic salary for the remaining four months of the six month
notice period provided for in the Contract of Employment ("Payment in Lieu").
The Payment in Lieu shall be subject to any statutory deductions including
income tax and national insurance contributions.

4.
SEVERANCE PAYMENT, CONTINUING BENEFITS, OUTPLACEMENT AND LEGAL FEES

4.1
Subject to the Employee's compliance with all obligations imposed by this
agreement and subject to clause 12.8 of this agreement the Company will, as
compensation for loss of employment but without admission of liability, on or
before the Payment Date:

(a)
Severance Payment

pay to the Employee the sum of £475,000 ("Severance Payment"). The Severance
Payment will be subject to deduction of income tax and national insurance
contributions as follows:
(i)
the Company shall deduct income tax at the appropriate rate(s) and national
insurance contributions on all of the Severance Payment; and

(ii)
the Employee agrees that the Employee will be responsible for any Additional Tax
on the Severance Payment;

(b)
Flights

pay to the Employee the sum of £14,000 (subject to deduction of income tax and
national insurance contributions), in lieu of the Employee's entitlement to 2
business class or 4 economy class return flights to the US in the 2018 calendar
year for each of the Employee, his spouse and up to two dependent children;
(c)
Pension Arrangements

procure that the Employee's pension entitlement under the Pension Scheme shall
be dealt with in accordance with the terms of the Pension Scheme. For the
avoidance of doubt, the Company shall continue to contribute £833.33 per month
into the Employee's pension and pay the Employee £2,729.17 per month in cash in
respect of pension until at least 31 December 2018; and
(d)
Mobile Telephone

transfer to the Employee the ownership of the mobile telephone which is the
property of the Company and which had been used by the Employee for business
purposes prior to the Termination Date. The Company gives no warranty as to the
state and condition of the mobile telephone. The Employee undertakes not to
remove any data (to include but not be limited to any work‑related emails) on
the mobile telephone following the transfer of ownership to him, until notified
in writing by Marc Clements that such information can be deleted. For the
avoidance of doubt the Employee shall be responsible



--------------------------------------------------------------------------------

3



--------------------------------------------------------------------------------





for all costs associated with the mobile telephone from the later of the date
that the mobile telephone is transferred into his name and 1 September 2018.
4.2
For a period of six months following the Termination Date the Company shall
continue to maintain and pay for:

(a)
the Employee's family membership of the Company Private Health Care Scheme (BUPA
Cover and Westfield Health Cash Plan); and

(b)
the Employee's life assurance at four times the Employee's base salary as at the
Termination Date.

4.3
Subject to receipt of an invoice addressed to the Employee (but marked as
payable by the Company) the Employer shall make a contribution towards the fees
of the relevant independent advisor named at clause 12.4 below, incurred by the
Employee in obtaining advice on the termination of his employment and the terms
of this agreement, up to £5,000 plus VAT.

4.4
The Company will pay for outplacement services for the Employee with an
outplacement provider of the Employee's choice for a period of 12 months from
the Termination Date.

4.5
The Company will continue to pay the Employee's monthly perquisite of £1,163.58
up to 31 December 2018 or will pay within 30 days of the Termination Date, a
lump sum of £4,653.90.


5.
EQUITY

5.1
Subject to the Employee's compliance with clause 12.8 of this agreement the
Company agrees that the Employee's non‑vested restricted stock units or other
awards granted under the Newell employee stock plan that would have otherwise
vested in May 2019, February 2020 and February 2021 will vest on their original
vesting dates (subject to the satisfaction of any applicable performance
conditions) as if he had continued to remain employed by the Company ("Retained
Equity"), subject to the deductions in clause 8.6. No further equity awards will
be granted.

5.2
All other equity awards which the Employee may hold under the terms of the
Company's incentive compensation plan which are not Retained Equity shall be
cancelled on the Termination Date.

5.3
The relevant share awards which shall be the Retained Equity referred to in
clause 5.1 are as follows:

Equity award and No. of shares under option
Vesting Date:
2016 LEAP (performance‑based) 29,981
11/05/2019
2017 LEAP (performance‑based) 43,168
09/02/2020
2018 LEAP (time‑based) 22,058
14/02/2019
14/02/2020
14/02/2021
2018 LEAP (performance‑based) 51,470
14/02/2021




--------------------------------------------------------------------------------

4



--------------------------------------------------------------------------------







The Company shall ensure that the Employee continues to receive dividends (or
dividend equivalents) on unvested shares until they vest in 2019, 2020 and 2021
respectively, in accordance with the terms of the awards.

6.
ANNUAL BONUS & MANAGEMENT INCENTIVE PLAN

6.1
Subject to the Employee's compliance with clause 12.8 of this agreement the
Employee will be eligible for a 2018 management bonus prorated to 31 December
2018 under the terms of the management incentive plan that is applicable to his
role in the Company. The Employee's prorated management bonus will not be
subject to any individual performance modifier, and the Company performance
modifier will be applied. The Employee's prorated management bonus will be paid
at the same time bonuses are paid to active employees, but no later than March
15, 2019 and subject to the deductions in clause 8.5.

6.2
Subject to the Employee's compliance with clause 12.8 of this agreement on or
before the Payment Date the Employee will be paid an annual bonus prorated to
31 December 2018 as referred to in the Annual Bonus clause of the Contract of
Employment, subject to the deductions in clause 8.5. Alternatively, the Company
may elect to pay, within 30 days of the Termination Date, a lump sum of £129,060
(equivalent to the Annual Bonus the Employee would have received had his
employment been lawfully terminated) subject to the deductions in clause 8.5.


7.
WARRANTIES

The Employee warrants to the Company as a strict condition of this agreement
that as at the date of this agreement:
7.1
the Employee has not commenced employment and has not agreed to accept nor
received any offer of employment from any person, firm or company, the
expression "employment" for the purpose of this clause to include any contract
of service, any contract for services, any partnership or agency agreement;

7.2
the Employee has not done or failed to do anything amounting to a repudiatory
breach of the express or implied terms of the Employee's employment with the
Company which if the matter had come to the Company's attention before the
Termination Date would have entitled the Company to terminate the Employee's
employment summarily or if it had been done or omitted after the date of this
agreement would have constituted a breach of any of its terms;

7.3
there are no matters of which the Employee is aware relating to any act or
omission by the Employee or by any director, officer, employee or agent of the
Company or any of its Associated Companies which if disclosed to the Company
would or might affect the Company's decision to enter into this agreement and
which has not been disclosed to the Board; and

7.4
the Employee has not received any social security benefits in respect of any
accident, injury or disease alleged to have occurred or been suffered in
connection with any claim referred to in clause 12.1 and 12.2.


8.
TAX LIABILITY

8.1
The Employee acknowledges and agrees that as at the Termination Date, the
Company has made (or will make) tax equalization payments totalling US$1,037,000
on account of the Employee's US tax liability for 2017 and for the first quarter
of 2018 ("US Tax Payment").




--------------------------------------------------------------------------------

5



--------------------------------------------------------------------------------





8.2
The Employee agrees and undertakes that he will:

(a)
work and co‑operate with (and will procure that his personal advisers work and
corporate with) the Company's advisers in completing his UK self‑assessment
return for the tax year 2017/18 (and, to the extent necessary, amending and
re‑submitting any self‑assessment returns in respect of any earlier tax years);
and

(b)
take all steps necessary to ensure that a refund of UK income tax for the tax
year 2017/18 (and any earlier tax years, where relevant) is promptly obtained in
respect of any taxes paid by the Employee in the US (to the extent such US taxes
have been paid by or otherwise funded by the Company) in respect of 2017 and
2018 and that the amount of any such refund is in the maximum amount permitted
by law (a "Refund"); and

(c)
take all steps necessary to ensure that any Refund (up to the amount of the US
Tax Payment) is paid directly by HM Revenue & Customs to the Company into the
following bank account: Barclays Bank London of Barclays Commercial Bank, Level
28, 1 Churchill Place, London, E14 5HP, UK, SWIFT CODE: BARCGB22 ; Account
Number: 03401340 ; Sort Code: 20‑83‑69 and IBAN : GB10BARC20836903401340 in
(whole or part) discharge of the US Tax Payment, provided always that if any
such direct payment is not possible, the Employee further agrees and undertakes
to pay to the Company (into the same bank account) an amount equal to any Refund
received by him (up to the amount of the US Tax Payment) no later than 5 days
after receipt of the same by the Employee.

8.3
In the event that the Refund is less than the US Tax Payment, the Company agrees
that it shall not hold the Employee liable to pay the balance and undertakes to
make a further lump sum tax gross‑up payment to the Employee (less any
appropriate deductions for tax and national insurance) equal to the product of
0.69 multiplied by such outstanding balance.

8.4
The Company undertakes and agrees that it shall, on receipt of a written demand
from the Employee, pay to the Employee an amount of up to US$18,000 on account
of the Employee's US tax liabilities in respect of the Employee's salary from
the Company for the second quarter of 2018. The actual amount payable pursuant
to this clause 8.4 will be subject to agreement between the Company and the
Employee (and their respective advisers) following preparation of the Employee's
US tax returns for 2018 (such agreement not to be unreasonably withheld or
delayed). For the avoidance of doubt, the Company acknowledges and agrees that
the Employee may retain any UK income tax credit or refund obtained as a result
of the payment of the US tax liabilities in clause 8.4.

8.5
The Company and the Employee acknowledge and agree that the management bonus and
the annual bonus referred to in clause 6 will be paid to the Employee less full
deductions for national insurance/social security and UK income tax
(disregarding, for the avoidance of doubt, the benefit of any foreign tax
credits). The Company undertakes to account for the Employee's income tax
liabilities in the US and the UK in respect of such management bonus and annual
bonus from such deductions provided always that, in the event that HMRC in the
UK do not agree to provide the Company with foreign tax credit for the US tax
accounted for by the Company, the Company and Employee (and their respective
advisers) will work together to put in place an arrangement which is consistent
with the approach taken by the parties in respect of the Employee's US tax
liability for 2017..

8.6
The Company and the Employee acknowledge and agree that the Company shall, on
any vesting of the Employee's Retained Equity, be entitled to withhold such
number of shares or stock so




--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------





vesting as the Company determines in order to satisfy the Employee's liability
for tax and/or national insurance/social security in the UK and the US in
respect of such vesting, and the Company undertakes to account for such
withholding to the relevant tax authorities in the UK and the US. The Company
undertakes to make application to HMRC in the UK to allow the Company to account
for the Employee's UK withholding on a basis that reflects the benefit of any
foreign tax credits, provided that, in the event HMRC in the UK do not agree to
provide the Company with foreign tax credit for the US tax accounted for by the
Company, the Company and Employee (and their respective advisers) will work
together to put in place an arrangement which is consistent with the approach
taken by the parties in respect of the Employee's US tax liability for 2017.
8.7
The Employee acknowledges and agrees that:

(a)
he is responsible for the payment of any additional tax and employee national
insurance or social security liabilities (whether in the UK, the US or elsewhere
in the world) in respect of the payments and benefits provided both under this
Agreement and in respect of his employment with the Company in each case in
excess of any amounts withheld and accounted for by the Company;

(b)
he is responsible for the preparation and submission of any personal tax filings
(whether in the UK, the US or elsewhere in the world);

(c)
he will provide the Company and its advisers with such information and
assistance as they may reasonably request in connection with his tax affairs to
the extent relevant for the purposes of determining the amount of any payment or
withholding pursuant to this Agreement or otherwise in connection with his
employment with the Company; and

(d)
save as set out in this Agreement, the Company is under no obligation to make
any additional payments to the Employee on account of any tax or employee
national insurance/social security liabilities of the Employee and/or as a
result of any payments made by the Company to or on behalf of the Employee.


9.
CONFIDENTIALITY

9.1
The Employee undertakes that he will not, whether directly or indirectly, make,
publish or otherwise communicate any disparaging or derogatory statements,
whether in writing or otherwise, concerning the Company or any of its Associated
Companies or any of its or their officers, directors, shareholders or employees.
The Company's Management Committee will not make or authorise any statement
which might reasonably be expected to harm the reputation of the Employee.
Nothing in this non‑disparagement provision is intended to limit the Employee's
ability to provide truthful information to any governmental or regulatory agency
or to cooperate with any such agency in any investigation.

9.2
The parties agree to keep the terms on which the Employee's employment
terminated, the existence and terms of this agreement and the substance of any
discussions or negotiations leading to the conclusion of this agreement strictly
confidential and agrees not to disclose, communicate or otherwise make public
the same to anyone, save where such disclosure is to HM Revenue & Customs, or
required by law, or, in the case of the Employee (where necessary and
appropriate) to:

(a)
the Employee's immediate family or legal or professional advisers, provided that
they agree to keep the information confidential; or




--------------------------------------------------------------------------------

7



--------------------------------------------------------------------------------





(b)
the Employee's insurer for the purposes of processing a claim for loss of
employment; or

(c)
the relevant authorities for the purpose of claiming unemployment or other
social security benefits; or

(d)
the Employee's out‑placement or recruitment consultant or prospective employer
to the extent necessary to discuss the Employee's employment history; or

(e)
a relevant regulatory or law enforcement body.

9.3
Nothing in this agreement shall prevent the Employee from disclosing information
which the Employee is entitled to disclose under sections 43A to 43L of the
Employment Rights Act 1996 (whistleblowing) provided that the disclosure is made
in accordance with the provisions of that Act. Further, nothing in this
agreement will prevent the Employee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.


10.
POST‑TERMINATION RESTRICTIONS

The Employee acknowledges and confirms that the obligations undertaken by the
Employee under the Confidentiality and Company Property/Documents)
and Restrictions After Termination clauses of the Contract of Employment are now
repeated and will remain in force and effect notwithstanding the termination of
the Employee's employment.

11.
COMPANY PROPERTY

The Employee shall prior to the Termination Date:
11.1
subject to clause 4.1(d), return to the Company all property belonging to the
Company or any Associated Company including but not limited to any Company car,
fuel card, credit card, keys, security pass, identity card, tablet, laptop or
any other computer equipment;

11.2
subject to clause 4.1(d), return to the Company all confidential information,
documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by the Employee
during the Employee's employment with the Company or relating to the business or
affairs of the Company or any Associated Company; and

11.3
subject to clause 4.1(d), delete irretrievably any information relating to the
business or the affairs of the Company or any Associated Company that the
Employee has stored on any magnetic or optical disk or memory (other than any
magnetic or optical disk or memory which has been or will be returned to the
Company) and all matter derived from such sources,

which is in the Employee's possession or under the Employee's control outside
the premises of the Company.

12.
CLAIMS BY AND AGAINST THE COMPANY




--------------------------------------------------------------------------------

8



--------------------------------------------------------------------------------





12.1
But for this agreement, the Employee could bring proceedings against the
Company, its Associated Companies and their respective officers, directors,
shareholders or employees for the contractual, statutory and tortious claims
listed below, although for the avoidance of doubt the Company does not accept
liability for such claims:

(a)
a claim that the termination of the Employee's employment on the Termination
Date was a wrongful dismissal;

(b)
a claim for breach of contract;

(c)
a claim that a failure by the Company to make a payment to the Employee of
wages, fees, bonus, commission, holiday pay, sick pay, overtime payments or
other benefits in kind was an unauthorised deduction from wages under the
Employment Rights Act 1996 (as amended) ("ERA");

(d)
a claim that the termination of the Employee's employment was an unfair
dismissal under the ERA; and

(e)
a claim for a redundancy payment whether statutory or otherwise.

12.2
The terms of this agreement are reached without admission of liability and are
in full and final settlement of:

(a)
the Employee's claims listed under clause 12.1; and

(b)
all other claims (if any) whether contractual, statutory or otherwise and
whether under United Kingdom and/or European Union law which the Employee has or
may have against the Company or any of its Associated Companies or their
respective officers, directors, shareholders or employees arising out of or in
connection with the Employee's employment or its termination and including for
the avoidance of doubt all claims (if any) arising out of or in connection with
any entitlement to share options granted to the Employee under the Leadership
Equity Award Program referred to in the Contract of Employment but excluding:

(i)
any claims for personal injury which satisfy all of the following:

(A)
at the date of this agreement the Employee was unaware of them; and

(B)
at the date of this agreement the Employee may reasonably be expected to be
unaware of them;

(ii)
any claims in respect of accrued pension rights.

12.3
The Employee represents and warrants to the Company as a strict condition of
this agreement that as at the date of this agreement:

(a)
the Employee has disclosed to the relevant independent adviser (identified in
clause 12.4(a)) all facts or circumstances that may give rise to a claim against
the Company or any of its Associated Companies or their respective officers,
directors, shareholders or employees and the Employee is not aware of any facts
or circumstances that may give rise to a claim against the Company or any of its
Associated Companies or their respective officers, directors, shareholders or
employees other than those claims specified in clause 12.1; and




--------------------------------------------------------------------------------

9



--------------------------------------------------------------------------------





(b)
the claims listed at clause 12.1 include all of the complaints, claims and
concerns which the Employee has against the Company or any of its Associated
Companies or their respective officers, directors shareholders or employees
arising out of the Employee's employment under the Contract of Employment or any
act or omission relating to the Employee's employment or relating to, arising
out of or connected to the manner of its termination.

12.4
The Employee further represents and warrants to the Company as a strict
condition of this agreement that as at the date of this agreement:

(a)
the Employee has received independent legal advice from a relevant independent
adviser as to the terms and effect of this agreement and in particular its
effect on the Employee's ability to pursue statutory rights before an employment
tribunal. The name of the relevant independent adviser who has so advised the
Employee is

Name of advisor:
Angus Menzies
of
Name of organisation:
gunnercooke llp
of
Address of organisation:
1 Cornhill, London EC3V 3ND
("Employee's Adviser")
and the Employee's Adviser has signed the endorsement annexed to this agreement;
and
(b)
the Employee has been advised by the Employee's Adviser that at the date of this
agreement there is in force, and at the time the Employee received the advice
referred to above there was in force, a contract of insurance, or an indemnity
provided for members of a profession or professional body, covering the risk of
a claim by the Employee in respect of loss arising in consequence of that
advice; and

(c)
the Employee has not issued proceedings before the employment tribunals, high
court or county court in respect of any claim in connection with the Employee's
employment or its termination or the Contract of Employment or its termination
and the Employee undertakes that no proceedings have been or will be issued in
connection with the same and if such proceedings are issued the Employee accepts
and agrees that all monies paid to the Employee under this agreement will be
repayable to the Company, as a debt and upon demand; and

(d)
as at the date of this agreement, the Employee is not aware nor ought reasonably
to be aware of any facts or matters which might give rise to a claim by the
Employee for personal injury against the Company or any of its Associated
Companies.




--------------------------------------------------------------------------------

10



--------------------------------------------------------------------------------





12.5
The Company and the Employee agree and acknowledge that the conditions
regulating settlement agreements and settlement contracts contained in
section 147 of the Equality Act, section 203(3) of the ERA, and regulating
settlement agreements/compromise agreements/settlement contracts/compromise
contracts contained in any act or statutory instrument referred to in
clause 12.1 are intended to be and have been satisfied.

12.6
The Employee shall indemnify the Company in full and keep the Company fully
indemnified for and against all and any claims, demands, judgements, orders,
liabilities, damages, expenses or costs including without limitation all
reasonable legal and professional fees and disbursements (together with VAT
thereon) incurred by the Company arising out of or in connection with any breach
by the Employee of the warranties in this clause 12 which warranties the Company
has relied upon in entering into this agreement.

12.7
The Employee agrees that, except for the payments and benefits provided for in
clauses 2, 3 and 4, the Employee shall not be eligible for any further payment
or provision of any remuneration, bonus, or other emolument or benefit from the
Company or any Associated Company relating to the Employee's employment or its
termination.

12.8
Subject to the discretion and approval of the Board of Directors of Newell
Brands Inc. (the "Inc. Board"), the Company will require reimbursement from the
Employee and/or cancellation of any bonus or other incentive compensation,
including equity‑based compensation to the Employee, where all of the following
factors are present:

(a)
the award was predicated upon the achievement of certain financial results that
were subsequently the subject of a material restatement;

(b)
in the Inc. Board's reasonable view, the Employee engaged in fraud or willful
misconduct that was a significant contributing cause to the need for the
restatement; and

(c)
a lower award would have been made to the Employee based upon the restated
financial results,

and in each such instance, the Company will, to the extent permitted by
applicable law and subject to the fiduciary duties of the Inc. Board, seek to
recover the Employee's bonus award or other incentive compensation paid or
issued to the Employee in excess of the amount that would have been paid or
issued based on the restated financial results.
12.9
The Company agrees and confirms that it is aware of no claims that it or its
Associated Companies or any of their respective officers, employees, clients,
customers, suppliers or consultants may have against the Employee and hereby
waives any claims that it may have against the Employee. The Company is not
aware of any personal liability that the Employee may have in respect of any
present or prospective claims against the Company or its Associated Companies
and the Company shall indemnify the Employee in respect of any costs, claims,
damages, penalties or awards which may result in such personal liability
although if the Employee has any such liability as a result of either fraud or
misconduct on his part then the indemnity under this sub‑clause will not cover
the same.


13.
ENTIRE AGREEMENT

13.1
This agreement constitutes the entire agreement and understanding between the
parties in respect of the matters dealt with in it and supersedes any previous
agreement between the parties relating




--------------------------------------------------------------------------------

11



--------------------------------------------------------------------------------





to such matters notwithstanding the terms of any previous agreement or
arrangement expressed to survive termination.
13.2
Each of the parties acknowledges and agrees that in entering into this
agreement, it does not rely on, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) other than as expressly set out in this agreement. The only
remedy available to any party in respect of any such statement, representation,
warranty or understanding shall be for breach of contract under the terms of
this agreement.

13.3
Nothing in this clause 13 shall operate to exclude any liability for fraud.


14.
THIRD PARTY RIGHTS

The Contracts (Rights of Third Parties) Act 1999 ("Act") shall only apply to
this agreement in relation to any Associated Company or any officer, director,
shareholder or employee of the Company or any Associated Company where any term
is expressed for such person's benefit and no other third party shall have any
rights under it. This clause does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to the Act. The terms of
this agreement may be varied amended or modified or the agreement may be
suspended cancelled or terminated by agreement in writing between the parties or
this agreement may be rescinded in each case without the consent of any third
party.

15.
GOVERNING LAW AND JURISDICTION

15.1
This agreement shall be governed by and construed in accordance with the law of
England and Wales.

15.2
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this agreement.


16.
COUNTERPARTS

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

17.
MISCELLANEOUS

17.1
Notwithstanding that this agreement is marked "Without Prejudice and Subject to
Contract", it will, when dated and signed by all the parties named below and
accompanied by the attached certificate signed by the relevant independent
adviser, become an open and binding agreement between the parties.



SIGNED    /s/ Mark W. Johnson______________________
MARK JOHNSON
For and on behalf of NEWELL RUBBERMAID GLOBAL LIMITED





--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------





SIGNED    /s/ Richard Davies_________________________
RICHARD DAVIES



--------------------------------------------------------------------------------

13



--------------------------------------------------------------------------------





INDEPENDENT ADVISER'S ENDORSEMENT ADDRESSED TO THE BOARD OF DIRECTORS OF THE
COMPANY
I,
Angus Menzies
of
gunnercooke llp
1 Cornhill, London EC3V 3ND
confirm that I have given independent legal advice to Richard Davies of 8
Berkeley Rd, Barnes, London SW13 9LZ as to the terms and effect of the above
agreement and in particular its effect on the Employee's ability to pursue the
Employee's rights before an employment tribunal.
I confirm that I am a "relevant independent adviser" (as such term is defined in
section 203 of the Employment Rights Act 1996) and that there is and was at the
time I gave the advice referred to above in force a contract of insurance, or an
indemnity provided for members of a profession or professional body, covering
the risk of a claim by Richard Davies in respect of any loss arising in
consequence of that advice.


/s/ Angus Menzies
……………………………………
Signed
ANGUS MENZIES
Name of adviser
14th September 2018
……………………………………                    
Date





--------------------------------------------------------------------------------

14

